Exhibit 10.2

Execution Copy

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

By and Among

SPRAGUE RESOURCES LP,

SPRAGUE RESOURCES GP LLC,

AXEL JOHNSON INC.,

SPRAGUE INTERNATIONAL PROPERTIES LLC,

SPRAGUE CANADIAN PROPERTIES LLC,

SPRAGUE MASSACHUSETTS PROPERTIES LLC,

SPRAGUE RESOURCES HOLDINGS LLC,

And

SPRAGUE OPERATING RESOURCES LLC

Dated as of October 30, 2013



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of October 30,
2013 (this “Agreement”), is by and among Sprague Resources LP, a Delaware
limited partnership (the “Partnership”), Sprague Resources GP LLC, a Delaware
limited liability company (the “General Partner”), Axel Johnson Inc., a Delaware
corporation (“AJI”), Sprague International Properties LLC, a Delaware limited
liability company (the “SPV”), Sprague Canadian Properties LLC, a Delaware
limited liability company (the “SPV2”), Sprague Massachusetts Properties LLC, a
Delaware limited liability company (“Sprague Massachusetts”), Sprague Resources
Holdings LLC, a Delaware limited liability company (“Holdings”), and Sprague
Operating Resources LLC, a Delaware limited liability company (the “OLLC”). The
above named entities are sometimes referred to in this Agreement individually as
a “Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.

RECITALS

WHEREAS, the General Partner and Holdings have formed the Partnership, pursuant
to the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
for the purpose of engaging in any business activity that is approved by the
General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware LP Act.

WHEREAS, each of the following actions has been taken prior to the date hereof:

 

  1. AJI formed Holdings to which AJI contributed $2,000 in exchange for all of
the membership interests in Holdings.

 

  2. Holdings formed the General Partner to which it contributed $1,000 in
exchange for all of the membership interests in the General Partner.

 

  3. The General Partner and Holdings formed the Partnership to which the
General Partner contributed $10 and Holdings contributed $990 in exchange for a
1% general partner interest and a 99% limited partner interest, respectively.

 

  4. Holdings formed the SPV to which it contributed $1,000 in exchange for all
of the membership interests in the SPV.

 

  5. The SPV formed the SPV2 to which it contributed $1,000 in exchange for all
of the membership interests in the SPV2.

 

  6. Sprague Energy Corp. filed articles of conversion with the Secretary of
State of the State of Delaware pursuant to which it converted into a limited
liability company named “Sprague Operating Resources LLC” and subsequently filed
an election with the Internal Revenue Service (the “IRS”) on Form 8832 electing,
effective on the date of formation of the OLLC, to be treated as a corporation
for U.S. federal income tax purposes.

WHEREAS, pursuant hereto, each of the following will occur at the Effective Time
in the order set forth herein:

 

  1. The OLLC will file or cause to be filed with the relevant authorities in
Canada any documentation necessary to effect the amalgamation of Kildair Service
Ltd. and 8604827 Canada Inc., with 8604827 Canada Inc., after amalgamation,
being the “Surviving Entity”.

 

  2. The OLLC will file or cause to be filed with the relevant authorities in
Canada any documentation necessary to effect the amalgamation of the Surviving
Entity and Sprague Energy Canada Ltd. (after amalgamation, “New Kildair”). New
Kildair will retain (i) Sprague Energy Canada Ltd.’s U.S. tax ID number and
(ii) Kildair Service Ltd.’s Canadian and Quebec tax ID numbers. New Kildair’s
name will be “Kildair Service Ltd.”

 

  3. AJI will contribute all of the membership interests in the OLLC (the “OLLC
Interest”) to Holdings.

 

  4. The OLLC will file an election with the IRS on Form 8832 to be disregarded
as an entity separate from its sole tax owner for U.S. federal income tax
purposes to be effective prior to the Effective Time.

 

  5. The OLLC will assign to the General Partner all of the corporate assets set
forth on Schedule A hereto (together, the “Corporate Assets”).

 

  6. The OLLC will assign to the SPV (i) the notes receivable aggregating
$79.0 million from New Kildair (f/k/a Sprague Energy Canada Ltd.) set forth on
Schedule B hereto (together, the “Notes Receivable”); (ii) all of the equity
interests in Ekotek Inc., a Delaware corporation (“Ekotek”); (iii) all of the
equity interests in Sprague Massachusetts; (iv) all of the equity interests in
Sprague New York Properties LLC, a Delaware limited liability company (“Sprague
New York”); and (v) all of the assets comprising each of Sprague’s Bucksport,
Portsmouth and Oceanside Terminals (the “Bucksport, Portsmouth and Oceanside
Terminal Assets” and, together with the Note Receivable, the “OLLC Distribution
Interest”).

 

  7. The OLLC will assign to Sprague Massachusetts certain assets and
liabilities associated with the New Bedford Terminal (the “New Bedford Terminal
Assets and Liabilities”) to Sprague Massachusetts.

 

  8. The SPV will assume approximately $25.0 million of OLLC unsecured debt and
approximately $39.5 million of OLLC long-term acquisition debt set forth in
Schedule C hereto (together, the “Long-Term Debt”).

 

  9. The OLLC will assign to the SPV2 all of the interests in New Kildair.

 

1



--------------------------------------------------------------------------------

  10. The OLLC will assign to Holdings $130.4 million of its accounts
receivable, representing accounts receivable identified on the books and records
of the OLLC as having been assigned to Holdings (the “Accounts”) and
$10.0 million in cash (the “Cash Disbursement”), which aggregate amount of
Accounts and Cash Disbursement includes approximately $0.3 million related to
estimated credits and re-billings with respect to such assigned accounts
receivable.

 

  11. Holdings will convey to the Partnership the OLLC Interest (the “Holdings
Contribution”) in exchange for (a) 1,571,970 Common Units, representing a 7.8%
limited partner interest in the Partnership, (b) 10,071,970 Subordinated Units,
representing a 50% limited partner interest in the Partnership, (c) all of the
equity interests in the Partnership classified as Incentive Distribution Rights
under the Partnership Agreement, and (d) the right to receive the Deferred
Issuance and Distribution (as defined in Article III hereof) (collectively, the
“Holdings Consideration”).

 

  12. In connection with the Offering, the public, through the Underwriters,
will contribute $153.0 million ($144.2 million net of the Underwriters’ Spread)
in cash to the Partnership in exchange for the Firm Units, as contemplated by
the Registration Statement.

 

  13. The Partnership will pay Barclays Capital Inc. a structuring fee equal to
0.75% of the gross proceeds of the sale of the Firm Units (the “Firm Structuring
Fee”) and any Option Units (the “Option Structuring Fee” and, together with the
Firm Structuring Fee, the “Structuring Fee”).

 

  14. The Partnership will pay all offering expenses, estimated to be
approximately $2.9 million, excluding the Underwriters’ Spread and the
Structuring Fee.

 

  15. The Partnership will use the net proceeds from the sale of the Firm Units,
after payment of the Underwriters’ Spread, the Firm Structuring Fee and
estimated offering expenses, to repay approximately $140.2 million of its
outstanding working capital borrowings.

 

  16. The Partnership will redeem the initial interests of the General Partner
and Holdings and will refund the General Partner’s initial contribution of $10
and Holding’s initial contribution of $990.

 

  17. The General Partner’s 1.0% general partner interest in the Partnership
will be converted to a non-economic general partner interest in the Partnership.

WHEREAS, the shareholders, members or partners of the Parties have taken all
corporate, limited liability company and partnership action, respectively, as
the case may be, required to approve the transactions contemplated by this
Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

“Effective Time” means 8:00 a.m. prevailing Eastern Time on the date of the
closing of the offering of the Firm Units.

“Firm Net Proceeds” means the net proceeds from the sale of the Firm Units,
after deducting offering expenses, the Underwriters’ Spread and the Firm
Structuring Fee.

“Firm Units” means the Common Units to be sold by the Partnership to the
Underwriters in the Offering pursuant to the terms of the Underwriting
Agreement, but does not include any Option Units.

“Offering” means the initial public offering of the Partnership as contemplated
by the Registration Statement.

“Option Closing Date” has the meaning assigned to it in the Partnership
Agreement.

“Option Units” means the Common Units that the Partnership will agree to issue
upon an exercise of the Over-Allotment Option.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of June 23, 2011.

“Over-Allotment Option” has the meaning set forth in the Partnership Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached as
Appendix A to the Registration Statement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-175826), as amended.

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

“Underwriters” means the underwriters listed in the Underwriting Agreement.

“Underwriters’ Spread” means the total amount of the Underwriters’ discount.

“Underwriting Agreement” means a firm commitment underwriting agreement with
respect to the Offering to be entered into by and among Holdings, the
Partnership, the General Partner and the Underwriters.

 

3



--------------------------------------------------------------------------------

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed at the Effective Time in the order set forth
herein:

Section 2.1 Amalgamation of Surviving Entity. The OLLC hereby agrees to, and
shall, file or cause to be filed with the relevant authorities in Canada any
documentation necessary to effect the amalgamation of Kildair Service Ltd. and
8604827 Canada Inc., with the Surviving Entity to be the surviving entity.

Section 2.2 Amalgamation of New Kildair. The OLLC hereby agrees to, and shall,
file or cause to be filed with the relevant authorities in Canada any
documentation necessary to effect the amalgamation of the Surviving Entity and
Sprague Energy Canada Ltd., with New Kildair to be the surviving entity.

Section 2.3 Conveyance of the OLLC Interest by AJI to Holdings. AJI hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to Holdings, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to the OLLC Interest, and Holdings
hereby accepts the OLLC Interest.

Section 2.4 Form 8832 Election by the OLLC. The OLLC hereby agrees to file with
the IRS an election on Form 8832 electing to be disregarded as an entity
separate from its sole tax owner for U.S. federal income tax purposes to be
effective prior to the Effective Time.

Section 2.5 Conveyance of Corporate Assets by the OLLC to General Partner. The
OLLC hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the General Partner, its successors and its assigns, for
its and their own use forever, all right, title and interest in and to the
Corporate Assets, and the General Partner hereby accepts the Corporate Assets.

TO HAVE AND TO HOLD, the Corporate Assets unto the General Partner, its
successors and assigns, together with all and singular the rights and
appurtenances thereto in anywise belonging, subject, however, to the terms and
conditions stated in this Agreement and in such instruments of conveyance,
forever.

Section 2.6 Distribution of OLLC Distribution Interest by the OLLC to the SPV.
The OLLC hereby grants, distributes, bargains, conveys, assigns, transfers, sets
over and delivers to the SPV, its successors and its assigns, for its and their
own use forever, all right, title and interest in and to the OLLC Distribution
Interest, and the SPV hereby accepts the OLLC Distribution Interest.

TO HAVE AND TO HOLD, each of the Notes Receivable, the Bucksport, Portsmouth and
Oceanside Terminal Assets unto the SPV, its successors and assigns, together
with all and singular the rights and appurtenances thereto in anywise belonging,
subject, however, to the terms and conditions stated in this Agreement and in
such instruments of conveyance, forever.

Section 2.7 Distribution of the New Bedford Terminal Assets and Liabilities by
the OLLC to Sprague Massachusetts. The OLLC hereby grants, distributes,
bargains, conveys, assigns, transfers, sets over and delivers to Sprague
Massachusetts, its successors and its assigns, for its and their own use
forever, all right, title and interest in and to the New Bedford Terminal Assets
and Liabilities, and Sprague Massachusetts hereby accepts the New Bedford
Terminal Assets and Liabilities and assumes full and primary responsibility for
all liabilities that are included in the New Bedford Terminal Assets and
Liabilities.

TO HAVE AND TO HOLD, the New Bedford Terminal Assets and Liabilities unto
Sprague Massachusetts, its successors and assigns, together with all and
singular the rights and appurtenances thereto in anywise belonging, subject,
however, to the terms and conditions stated in this Agreement and in such
instruments of conveyance, forever.

Section 2.8 Conveyance of Ekotek, Sprague Massachusetts and Sprague New York by
OLLC to SPV. The OLLC hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the SPV, its successors and its assigns,
for its and their own use and burden forever, all right, title obligation and
interest in the equity interests of each of Ekotek, Sprague Massachusetts and
Sprague New York, and the SPV hereby accepts the interests in each of Ekotek,
Sprague Massachusetts and Sprague New York.

Section 2.9 Assumption of Long-Term Debt by SPV from the OLLC. The OLLC hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the SPV, its successors and its assigns, for its and their own use
and burden forever, all right, title obligation and interest in the Long-Term
Debt, and the SPV hereby assumes full and primary responsibility for the
repayment of the Long Term Debt, as between itself and the OLLC and subsidiary
of the OLLC that is a guarantor of the Long Term Debt.

Section 2.10 Conveyance of New Kildair by OLLC to the SPV2. The OLLC hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the SPV2, its successors and its assigns, for its and their own use
and burden forever, all right, title obligation and interest in New Kildair, and
the SPV2 hereby accepts the interests in New Kildair.

 

4



--------------------------------------------------------------------------------

Section 2.11 Conveyance of Accounts by OLLC to Holdings. The OLLC hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers to
Holdings, its successors and its assigns, for its and their own use and burden
forever, all right, title obligation and interest in the Accounts, and Holdings
hereby accepts the Accounts.

TO HAVE AND TO HOLD, the Accounts unto Holdings, its successors and assigns,
together with all and singular the rights and appurtenances thereto in anywise
belonging, subject, however, to the terms and conditions stated in this
Agreement and in such instruments of conveyance, forever.

Section 2.12 Payment of Cash Disbursement. The OLLC hereby agrees to disburse
the Cash Disbursement to Holdings, and Holdings hereby agrees to accept the Cash
Disbursement.

Section 2.13 Conveyance of Holdings Contribution by Holdings to the Partnership.
Holdings hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership, its successors and its assigns, for its
and their own use forever, all right, title and interest in and to the Holdings
Contribution, and the Partnership hereby accepts the Holdings Contribution, in
exchange for the Holdings Consideration. Holdings hereby accepts the Holdings
Consideration.

Section 2.14 Execution of the Partnership Agreement. The Partnership, the
General Partner and Holdings shall amend and restate the Original Partnership
Agreement by executing the Partnership Agreement in substantially the form
included in Appendix A to the Registration Statement, with such changes as are
necessary to reflect any adjustment to the number of Firm Units and Option Units
as the Partnership and Holdings may agree with the Underwriters and such other
changes as the Partnership, the General Partner and Holdings may agree.

Section 2.15 Payment and Contribution of Cash by the Public Through the
Underwriters. The Parties acknowledge that the Partnership is undertaking the
Offering and the public, through the Underwriters will, pursuant to the
Underwriting Agreement, agree to make a capital contribution to the Partnership
of an amount determined pursuant to the Underwriting Agreement in exchange for
the issuance and sale of the Partnership Units.

Section 2.16 Payment of Underwriters’ Spread and Firm Structuring Fee. The
Partnership agrees to pay the Underwriters the applicable Underwriters’ Spread
and to pay Barclays Capital Inc. the Firm Structuring Fee.

Section 2.17 Payment of Transaction Expenses. The Parties acknowledge the
payment by the Partnership, in connection with the transactions contemplated
hereby and by the Registration Statement, of estimated transaction expenses in
the amount of approximately $2.3 million (exclusive of the Underwriters’ Spread
and the Structuring Fee).

Section 2.18 Payment of Outstanding Working Capital. The Partnership agrees to
use the Firm Net Proceeds to repay approximately $140.2 million of its
outstanding working capital borrowings.

Section 2.19 Redemption of the General Partner’s and Holdings’ Initial
Interests. For and in consideration of the payment by the Partnership of $10 to
the General Partner and $990 to Holdings as a refund of their respective initial
contribution to the Partnership, the Partnership hereby redeems all of the
initial interests of the General Partner and Holdings in the Partnership.

Section 2.20 Conversion of 1% General Partner Interest. The General Partner’s 1%
general partner interest in the Partnership is hereby converted to a
non-economic general partner interest in the Partnership.

ARTICLE III

DEFERRED ISSUANCE AND DISTRIBUTION

Section 3.1 Deferred Issuance and Distribution; Payment of the Option
Structuring Fee. If the Over-Allotment Option is exercised in whole or in part,
the public, through the Underwriters, will make an additional capital
contribution to the Partnership in cash in an amount determined pursuant to the
Underwriting Agreement in exchange for the sale of the Option Units. Upon the
earlier to occur of the expiration of the Over-Allotment Option period or the
exercise in full of the Over-Allotment Option, the Partnership will issue to
Holdings a number of additional Common Units that is equal to the excess, if
any, of (x) the maximum number of Option Units issuable pursuant to the
Over-Allotment Option over (y) the aggregate number of Option Units, if any,
actually purchased by and issued to the Underwriters pursuant to any exercise(s)
of the Over-Allotment Option. Upon each Option Closing Date, the Partnership
shall make a distribution to Holdings in cash in an aggregate amount equal to
the total amount of proceeds received by the Partnership from such exercise of
the Over-Allotment Option, net of the Underwriters’ Spread and the Option
Structuring Fee, as reimbursement for certain capital expenditures made by
Holdings prior to the transactions described in the Registration Statement. Both
the additional Common Units issuable and the cash distributions distributable to
Holdings (collectively, the “Deferred Issuance and Distribution”), when issued
and/or distributed, shall be issued and distributed to Holdings. The Partnership
hereby agrees to pay the applicable Option Structuring Fee, if any.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

OTHER ASSURANCES

Section 4.1 Further Assurances. From time to time at and after the Effective
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and to do all such other acts and things, all in accordance with applicable law,
as may be necessary or appropriate (a) more fully to assure that the applicable
Parties own all of the properties, rights, titles, interests, estates, remedies,
powers and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so and
(c) more fully and effectively to carry out the purposes and intent of this
Agreement.

Section 4.2 Cash Attributable to the Accounts. The General Partner hereby agrees
to cause the Partnership and its subsidiaries to promptly transmit to Holdings
any cash received attributable to any of the Accounts.

ARTICLE V

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II, Article III or Article IV shall be operative or
have any effect until the Effective Time, at which time all such provisions
shall be effective and operative in accordance with this Agreement without
further action by any Party.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Order of Completion of Transactions. Each of the transactions
provided for in Article II of this Agreement shall be completed at the Effective
Time in the order set forth therein. Following the completion of the
transactions provided for in Article II, the transactions provided for in
Article III, if they occur, shall be completed.

Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

Section 6.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

Section 6.6 Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware. Each of the Parties (i) irrevocably agrees that any claims, suits,
actions or proceedings arising out of or relating in any way to this Agreement
shall be exclusively brought in the Court of Chancery of the State of Delaware,
in each case regardless of whether such claims, suits, actions or proceedings
sound in contract, tort, fraud or otherwise, are based on common law, statutory,
equitable, legal or other grounds, or are derivative or direct claims;
(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding; (iii) agrees not to, and waives any right to, assert in any such
claim, suit, action or proceeding that (A) it is not personally subject to the
jurisdiction of the Court of Chancery of the State of Delaware or of any other
court to which proceedings in the Court of Chancery of the State of Delaware may
be appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper; (iv) expressly waives any requirement for the posting of a bond by
a party bringing such claim, suit, action or proceeding; and (v) consents to
process being served in any such claim, suit, action or proceeding

 

6



--------------------------------------------------------------------------------

by mailing, certified mail, return receipt requested, a copy thereof to such
party at the address in effect for notices hereunder, and agrees that such
services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 6.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 6.9 Integration. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
contracts or agreements among the Parties with respect to the subject matter
hereof and the matters addressed or governed hereby, whether oral or written.

Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

Section 6.11 Costs. Each transferee/assignee hereunder shall pay all sales, use
and similar taxes arising out of the contributions, conveyances and deliveries
to be made hereunder, and shall pay all documentary, filing, recording,
transfer, deed and conveyance taxes and any fees required in connection
therewith.

6.12 Tax Treatment. The Parties acknowledge and agree that the contribution of
cash to the Partnership pursuant to Section 2.14 is properly characterized and
shall be reported as a transaction described in Revenue Ruling 99-5, Situation
2, and that any cash distribution to Holdings pursuant to Section 2.18 or
Section 3.1 or any amount treated as a transfer to AJI (as the tax owner of
Holdings) pursuant to Treasury Regulation Section 1.707-5 as a result of the
transactions described herein shall be treated to the maximum extent possible as
a reimbursement of preformation capital expenditures within the meaning of
Treasury Regulation Section 1.707-4(d).

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

SPRAGUE RESOURCES LP By:   SPRAGUE RESOURCES GP LLC, its general partner

/s/ Paul A. Scoff Paul A. Scoff Vice President, General Counsel, Chief
Compliance Officer and Secretary SPRAGUE RESOURCES GP LLC /s/ Paul A. Scoff Paul
A. Scoff Vice President, General Counsel, Chief Compliance Officer and Secretary
AXEL JOHNSON INC. /s/ Michael D. Milligan Michael D. Milligan President and
Chief Executive Officer SPRAGUE RESOURCES HOLDINGS LLC /s/ Paul A. Scoff Paul A.
Scoff Vice President, General Counsel, Chief Compliance Officer and Secretary
SPRAGUE OPERATING RESOURCES LLC /s/ Paul A. Scoff Paul A. Scoff Vice President,
General Counsel, Chief Compliance Officer and Secretary

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

SPRAGUE INTERNATIONAL PROPERTIES LLC

/s/ Paul A. Scoff

Paul A. Scoff

Vice President, General Counsel, Chief Compliance Officer and Secretary SPRAGUE
CANADIAN PROPERTIES LLC

/s/ Paul A. Scoff

Paul A. Scoff

Vice President, General Counsel, Chief Compliance Officer and Secretary

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

SPRAGUE MASSACHUSETTS PROPERTIES LLC

/s/ Paul A. Scoff

Paul A. Scoff

Vice President and Secretary

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

Schedule A

Corporate Assets

 

Asset Number

  

Description

131182    SOLARC NAT GAS TRADNG SYS 2010 133137    External Web Site Data Center
132396    REAL TIME 2011 133111    Security & Network Infra 2011 130500    VOIP
TELEPHONE SYSTEM 2009 133129    Network/Server Upgrades 130850    TARIFF MODEL
IMPROVEMENTS 132370    2011 NETWORK/SERVER UPGRADES 126172    2005 Tel Repl
White Pl & Ocnsd 133153    SolArc Prod Server Replacement 132901    Storage Area
Network Expansion 133090    Wireless Network 130358    CARBO RELO. FURN & FIXT.
2009 132388    PC REPLACEMENT 2011 133145    PC Replacement 130868    SAN
UPGRADE 2010 132601    CPL Router 131158    2010 NETWORK SERVER UPGRADES 132361
   11—PAPERLESS INBOUND INVOICES 127159    Gas Orion Monitors—All TMLs 131166   
PC REPLACEMENT 2010 131852    Safari Server Upgrade 2011 130008    09
NETWORK/SERVR. UPGRADES 126210    Trade Floor Chairs 123182    Furniture 2nd
Floor Office Spa 121911    Apt, Caretaker’s, Upgrade 128581    AEDS FOR HQ &
SOPO 126244    Postage Machine Replacement 122825    Office Furniture—3rd Floor
132628    JDE & SOLARC DATA ARCHIVE 129998    ECOMMERCE—SOLARC INTEGRATION
123730    Construction—2nd Floor Office 126228    Trading Turrets for NH Trading
120299    Lease Option Expansion 115490    STS SOFTWARE 115502    STS SOFTWARE—

 

A-1



--------------------------------------------------------------------------------

Asset Number

  

Description

115511    STS UPGRADE TO 2.0 115529    STS BILLING UPGRADE 115537    STS G/L
SOFTWARE 115545    STS SHOWME 115553    STS AP MATCHING 115561    PORTS&DSK
SPACE—ADDITIONAL 115570    STS OP SYS UPGRADE 115588    TVA AUTOMATION 115596   
TVA AUTOMATION SOFTWARE 115609    PUSH DOWN ACCOUNTING 115617    STS BILLING
SYSTEM UPGRADE 115625    MV4000 UPGRADE STS 115633    STS DISK DRIVE 115641   
STS COMPUTER CONVERSIONS 116513    RICOH FAX MACHINE 118965    ADDTION TO APT
118973    ELECTRICAL WORK 118990    CROWN 500 BOILER W/COIL 119001    SIDING AND
INSULATION 119351    HYPERION SOFTWARE 119722    Network IT Comm.Equip. 119731
   ADDT’L IT—UPGRADE NETWORK 119757    RISK MGMT—LGT OIL 119790    NETWORK
ADDITIONS 119802    SOFTWARE ADDITIONS 119811    FURN/FIX NEW OFFICE 119829   
TELE.SYS. NEW BUILDING 119837    IT FIRE PROTECTION SYSTEM 119853    FURN &
FIXTURES NEW BLDG 119933    Network Equipment 119950    SERVER BACKUP & FAULT
TOLERANC 120150    RISK MANAGEMENT SYSTEM (Cont.) 120176    NETWORK HARDWARE
120310    Furniture 120328    Carpet & Drapes 120336    Lighting, TV, Paint, etc
120352    PKeeper Acct. Support System 120601    Server & Workstation Upgrade P
120627    Natural Gas Accounting System

 

A-2



--------------------------------------------------------------------------------

Asset Number

  

Description

120635    Customer Service Software 120723    Phone, Trading Floor Expansion
120871    Print Management Project 120889    Computor Upgrade—Sprague South
120897    Data Storage Upgrades 120900    Server Replacement & Upgrades 120926
   PC upgrades 120951    Natural Gas Accounting System 120969    Natural Gas
Accounting System 120985    Expansion, Office & Trading Fl 121179    JDE
Software 121187    JDE Software—Sep 02 121267    PC Upgrades 2002 121304    JDE
Software Dec 02 121398    Tape Backup System Replacement 121460    Retail
Mktg/3rd Floor Move 121478    Retail Mktg/3rd floor expansio 121849    Addt’l
PC’s—2002 Growth 121857    Srvr Replacement & Upgrade 121902    Riding Lawn
Mower 122155    Internet Faxing & E-Mail 122171    CPU’s 2003 PC
Upgrades/Replace 122180    Monitors—2003 PC Replacement/U 122198   
Software—2003 PC Replacement 122201    Laptops—2003 PC Replacement/Up 122219   
Misc.Hdwr—2003 PC Replacement/ 122227    Color Printer—2003 PC Replacem 122235
   6 Fax Machines 122606    2003 Server Replcmnt & Addt’l 122614    2003 Server
Replcmnt & Addt’l 122622    2003 PC Upgrades Additional 122631    2003 PC
upgrades Software 122702    Web Site Re-Design 122711    Server Website Redesign
122729    TIBCO Integration Framework, P 122817    TVAT Replacement
system—Monito 122956    Phone, Trading Floor Expan & U 122964    Mitel Telephone
system—Tradi

 

A-3



--------------------------------------------------------------------------------

Asset Number

  

Description

123086    13 CPU units Home office 123094    Hdware—8 Thin Clients 123107    28
Dell Laptops 123115    Supply Printer 123123    Printer— 123131    Software for
various Laptops & 123140    Solarc RightAngle SW—Phase 1 123174    ESC
Implementation—Natural Gas 123203    Natural Gas Acct Sys—NGSupply 123211   
Natural Gas Acct Sys—IT 123300    Data Center Equipment—buildo 123318    Data
Center Equipment 123326    Blackberry Communications Devi 123431    9 Monitors
for Desk Tops 123692    Data Center Equipment addition 124020    Signature
Capture Functionalit 124038    Blackberry Communication Devic 124046    Data
Warehouse—SW 124169    Gascard Partners 124548    New Budget System 124556   
Server/Network Upgrades 124564    2004 PC Replacement 124601    Solarc
RightAngle SW—Phase I 124847    TLIU & Net—Gross Pricing Upgra 124855    B2B Web
125022    JDE Upgrade to Release 8 125031    Web Security Improvements 125049   
PC Upgrades 125911    Add’l SolArc Software License 125920    Add’l GasMaster
License 125921    Add’l GasMaster License 126025    2005 Server/Network Upgrd SW
126033    2005 Server/Network Upgrd HW 126130    JDE Upgrade—Internal Labor

 

A-4



--------------------------------------------------------------------------------

Asset Number

  

Description

126148    2005 Addt’l Terminal Servers 126156    2005 PC Upgrade 126164    2005
Term. Equipment 126199    2005 Replace Data Center HVAC 126201    2006 Budget
Phase II 126236    JDE HR & FxA Imprv—Int Labor 126252    ESS Compliance
Tracking SW 126261    Add’l Solarc SW License 126279    PD Merrill IT Related
Term Upg 126287    SolArc Natural Gas 126295    Balanced Score Card 126421   
EXSTARS—IT 2005 126439    Bottom Line Crate!Print 126447    HESCO IT Required
Upgrd 126607    Solarc Risk 126826    Citrix Metaframe 127036    Solarc
RightAngle SW—Phase 2 127095    PC Replacement 127108    Network/Server Upgrades
127116    Backup/Restore Improvements 127132    Storage Area Network Expansion
127141    Active Directory 128098    Voice Recording Upgrade 128101    Flat
Screens for HQ Personnel 128119    Upgrade Key Access System 128127    eMail and
IM Archive 128135    Intranet Portal 128143    Solarc/DOD Major Enhancements
128565    PC REPLACEMENT 2007 128573    NETWORK/SERVER UPGRADES 2007 128776   
RETAIL NAT. GAS SYS (SAFARI) 129040    NETWORK/SERVER UPGRADES 129058   
FLEETCARD REPLACEMENT SYSTEM 129402    STORAGE AREA NETWORK (SAN)

 

A-5



--------------------------------------------------------------------------------

129411    BCP/DISASTER RECOVERY 129429    NETWORK/SERVER UPGRADES 130016    09
PC REPLACEMENT 130438    CARBO RELOCATION—HARDWARE

ONGOING PROJECTS

 

Project

  

Project Description

472948    OBC TRUCK FLEET 2010 472956    CUSTOMER 1 VIEW 2010 473019    SOLARC
S11 UPGRADE 2010 476691    Solarc S11 Upgrade 476906    Nat Gas Marketing
Pricing Tool 477941    Spragueenergy.com Redesign 478063    Sprague Real
Time—Phase 2 479277    PC Replacement 2013 479285    Newtwork/Server Upgrades
479381    JDE Upgrade to ERP 9.1

 

 

A-6



--------------------------------------------------------------------------------

Schedule B

Notes Receivable

 

1) Promissory Note, dated September 25, 2012, issued by Sprague Energy Canada
Ltd. in favor of Sprague Operating Resources LLC as amended by the Agreement to
Extend Term of Promissory Note, dated September 23, 2013, having an original
principal amount of $25,000,000 and an outstanding amount of $26,166,500 as of
the date of this Agreement.

 

2) Promissory Note, dated October 1, 2012, issued by Sprague Energy Canada Ltd.
in favor of Sprague Operating Resources LLC as amended by the Agreement to
Extend Term of Promissory Note, dated September 27, 2013, having an original
principal amount of $39,672,198 and an outstanding amount of $41,402,099 as of
the date of this Agreement.

 

3) Revolving Demand Promissory Note, dated July 15, 2013, issued by Kildair
Service Ltd. in favor of Sprague Operating Resources LLC having an original
principal amount $30,000,000 and an outstanding amount of $11,466,649 as of the
date of this Agreement.

 

B-1



--------------------------------------------------------------------------------

Schedule C

Long-Term Debt

 

1) Loans under that certain $25,000,000 Credit Agreement, dated as of
September 24, 2012, among Sprague Operating Resources LLC, as borrower, and
Wells Fargo Bank, National Association, as Administrative Agent and lender, in
an aggregate principal amount outstanding of $25,000,000 as of the date of this
Agreement.

 

2) Acquisition Facility Loans under that certain Credit Agreement, dated as of
May 28, 2010 (as amended through the date hereof), among Sprague Operating
Resources LLC (formerly Sprague Energy Corp.), as borrower, BNP Paribas, as
Administrative Agent and Collateral Agent, and the other lenders party thereto,
in an aggregate principal amount outstanding of $39,500,000 as of the date of
this Agreement.

 

C-1